IN THE SUPREME COURT OF PENNSYLVANIA




    IN RE: REESTABLISHMENT OF THE                  :   NO. 520
    MAGISTERIAL DISTRICTS WITHIN THE               :
    2nd JUDICIAL DISTRICT OF THE                   :   MAGISTERIAL RULES DOCKET
    COMMONWEALTH OF PENNSYLVANIA                   :




                                                 ORDER



   PER CURIAM

          AND NOW, this 4th day of November 2022, upon consideration of the Petition to

   Reestablish the Magisterial Districts of the 2nd Judicial District (Lancaster County) of the

   Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

   Petition, which provides for the realignment of Magisterial Districts 02-1-01 and 02-2-02,

   to be effective January 1, 2024; and that the reestablishment of all remaining Magisterial

   Districts as they currently exist, to be effective immediately, is granted.


   Said Magisterial Districts will be reestablished as follows:


Magisterial District 02-1-01                              City of Lancaster (Ward 8)
Magisterial District Judge Adam J. Witkonis


Magisterial District 02-1-02                              Manheim Township
Magisterial District Judge David P. Miller

Magisterial District 02-1-03                              Columbia Borough
Magisterial District Judge Miles K. Bixler                Mountville Borough
                                                          West Hempfield Township
Magisterial District 02-2-01                         City of Lancaster (Wards 3, 7)
Magisterial District Judge Jodie E. Richardson

Magisterial District 02-2-02                         City of Lancaster (Wards 1, 4, 5, 9-
Magisterial District Judge Bruce A. Roth             1, 9-2, and 9-3)


Magisterial District 02-2-03                         City of Lancaster (Wards 9-4, 9-5)
Magisterial District Judge Mary Mongiovi Sponaugle   Lancaster Township


Magisterial District 02-2-04                         City of Lancaster (Wards 2, 6)
Magisterial District Judge Andrew T. Lefever


Magisterial District 02-2-05                         East Petersburg Borough
Magisterial District Judge Brian E. Chudzik          East Hempfield Township


Magisterial District 02-2-06                         Conestoga Township
Magisterial District Judge Joshua R. Keller          Manor Township
                                                     Millersville Borough

Magisterial District 02-2-07                         Akron Borough
Magisterial District Judge Tony S. Russell           Clay Township
                                                     Ephrata Borough
                                                     Ephrata Township

Magisterial District 02-2-08                         Elizabeth Township
Magisterial District Judge Edward A. Tobin           Lititz Borough
                                                     Penn Township
                                                     Warwick Township

Magisterial District 02-3-01                         East Donegal Township
VACANT                                               Manheim Borough
                                                     Marietta Borough
                                                     Mount Joy Borough
                                                     Rapho Township

Magisterial District 02-3-02                         East Lampeter Township
Magisterial District Judge B. Denise Commins         Upper Leacock Township


Magisterial District 02-3-03                         Pequea Township
Magisterial District Judge William E. Benner, Jr.    Strasburg Borough
                                                     Strasburg Township
                                                     West Lampeter Township
Magisterial District 02-3-04                    Colerain Township
Magisterial District Judge Stuart J. Mylin      Drumore Township
                                                East Drumore Township
                                                Eden Township
                                                Fulton Township
                                                Little Britain Township
                                                Martic Township
                                                Providence Township
                                                Quarryville Borough

Magisterial District 02-3-05                    Bart Township
Magisterial District Judge Raymond S. Sheller   Caernarvon Township
                                                Christiana Borough
                                                Leacock Township
                                                Paradise Township
                                                Sadsbury Township
                                                Salisbury Township

Magisterial District 02-3-06                    Brecknock Township
Magisterial District Judge Jonathan W. Heisse   Earl Township
                                                East Earl Township
                                                New Holland Borough
                                                Terre Hill Borough
                                                West Earl Township

Magisterial District 02-3-07                    Adamstown Borough
Magisterial District Judge Clark A. Bearinger   Denver Borough
                                                East Cocalico Township
                                                West Cocalico Township

Magisterial District 02-3-09                    Conoy Township
Magisterial District Judge Randall L. Miller    Elizabethtown Borough
                                                Mount Joy Township
                                                West Donegal Township